                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: rex.garner@akerman.com

                                                            7    Attorneys     for    Plaintiff/Counter-Defendant,
                                                                 Deutsche Bank National Trust Company, as
                                                            8    Trustee for the Benefit of the Harborview 2004-8
                                                                 Trust Fund; and Cross-Defendant, Nationstar
                                                            9    Mortgage, LLC
                                                            10                               UNITED STATES DISTRICT COURT

                                                            11                                      DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   DEUTSCHE BANK NATIONAL TRUST                        Case No.: 2:16-cv-00470-APG-DJA
                      LAS VEGAS, NEVADA 89134




                                                                 COMPANY, AS TRUSTEE FOR THE
AKERMAN LLP




                                                            13   BENEFIT OF THE HARBORVIEW 2004-8
                                                                 TRUST FUND,
                                                            14                                                       STIPULATION AND ORDER
                                                                               Plaintiff,                            DISMISSING CLAIMS AGAINST
                                                            15                                                       CENTENNIAL POINT COMMUNITY
                                                                 v.                                                  ASSOCIATION, INC.
                                                            16
                                                                 SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                            17   limited liability company; CENTENNIAL
                                                                 POINT COMMUNITY ASSOCIATION, INC., a                      (ECF No. 92)
                                                            18   Nevada non-profit corporation,

                                                            19                 Defendants.
                                                            20   SFR INVESTMENTS POOL 1, LLC,
                                                            21                 Counter/Cross-Claimant,
                                                                 v.
                                                            22
                                                                 DEUTSCHE BANK NATIONAL TRUST
                                                            23   COMPANY, AS TRUSTEE FOR THE
                                                                 BENEFIT OF THE HARBORVIEW 2004-8
                                                            24   TRUST FUND; NATIONSTAR MORTGAGE,
                                                                 LLC, a Delaware limited liability company;
                                                            25   MARK KITCHEN, an individual; and NICOLE
                                                                 KITCHEN, an individual,
                                                            26
                                                                               Counter-/Cross-Defendants.
                                                            27

                                                            28

                                                                                                               1
                                                            1           Pursuant to Fed. R. Civ. P. 41(a)(2), Plaintiff/Counter-Defendant Deutsche Bank National

                                                            2    Trust Company, as Trustee for the Benefit of the Harborview 2004-8 Trust Fund (Deutsche Bank)

                                                            3    and Defendant Centennial Point Community Association, Inc. (Centennial), through their

                                                            4    undersigned counsel of record, hereby stipulate to the dismissal of all claims asserted by Deutsche

                                                            5    Bank against Centennial in the above-entitled action with prejudice.

                                                            6           Each party shall bear its own attorney's fees, prejudgment interest, and costs of suit.

                                                            7           DATED this 22nd day of January 2020.

                                                            8    AKERMAN LLP                                          HOA LAWYERS GROUP, LLC
                                                            9    /s/ Rex D. Garner, Esq.                              /s/ Steven T. Loizzi
                                                                 MELANIE D. MORGAN, ESQ.                              STEVEN T. LOIZZI, ESQ.
                                                            10   Nevada Bar No. 8215                                  Nevada Bar No. 10920
                                                                 REX D. GARNER, ESQ.                                  9500 West Flamingo Road, Suite 204
                                                            11   Nevada Bar No. 9401                                  Las Vegas, Nevada 89147
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 1635 Village Center Circle, Suite 200
                                                            12   Las Vegas, Nevada 89134                              Attorneys for Centennial Point Community
                      LAS VEGAS, NEVADA 89134




                                                                                                                      Association, Inc.
AKERMAN LLP




                                                            13   Attorneys for Deutsche Bank National Trust
                                                                 Company, as Trustee for the Benefit of the
                                                            14   Harborview 2004-8 Trust Fund and Nationstar
                                                                 Mortgage LLC
                                                            15

                                                            16
                                                                                                                ORDER
                                                            17
                                                                        IT IS SO ORDERED.
                                                            18

                                                            19
                                                                                                              UNITED STATES
                                                                                                                        STATESDISTRICT
                                                                                                                                 DISTRICTCOURT
                                                                                                                                          JUDGEJUDGE
                                                            20                                                Dated: January
                                                                                                              Case No.:        22, 2020.
                                                                                                                        2:16-cv-00470-APG-DJA
                                                            21
                                                                                                              DATED:
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                  2
